UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN MILLER,
                               Plaintiff,                    21-CV-4162 (LTS)
                   -against-
THE CITY OF NEW YORK,                                        ORDER OF DISMISSAL

                               Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated May 18, 2021, the Court directed Plaintiff to file an amended complaint

within sixty days. On June 8, 2021, the order was returned to the Court with a notation on the

envelope indicating that Plaintiff had been discharged from the facility. Plaintiff has failed to

notify the Court of a change of mailing address or initiate any further contact with the Court.

Accordingly, Plaintiff’s complaint, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue). The Clerk of Court is directed to mail

a copy of this order to Plaintiff at his address of record, and note service on the docket.

SO ORDERED.

Dated:     June 9, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
